Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 1 of 11

Gary Easley
18525 Old Monterey Rd.
Morgan Hill, Ca.
95037
IN THE UNITED STATES DISTRICT COURT N C
FOR THE NORTHERN DISTRICT OF CALIFORNIA
IN RE MATTER OF: Case

  

GARY D. EASLEY (Pro-Se)
Plaintiff,

) AD CIVIL RIGHTS COMPLAINT
} 42 USC 1983
) 42 USC 1985
Vv. )
) (PROTECTIVE FILING )
KATARINA PENA, AMY KIMPEL  }
RUBEN MUNOZ, EDWARD LEE _ ) NOTE TO CLERK
LE JAQUELINE DUONG et.al; ) The Plaintiff submits that this case is a
PUBLIC DEFENDERS OFFICE ) protective civil filing to meet deadline
COUNTY OF SANTA CLARA ) restrictions. Plaintiff submits that this
UNITED STATES OF AMERICA,  ) case should placed into a state of suspension
STATE OF CALIFORNIA. } until a related criminal appeal can be
THE STATE OF CALIFORNIA, ) completed
GREY HOUND BUS COMPANY. _)
DONALD TRUMP, / )
City of MERGAP elf} \. )
Defendants. }
/

B.) MOTION TO FILE AND HOLD
CASE IN ABEYANCE UNTIL
INTENDED STATE COURT
PROCEEDINGS INVOLVING
SOME OF THE NAMED
DEFENDANTS BELOW ARE
COMPLETED.

 

 

INTRODUCTION
Comes now in the United States District Court, for the Northern District of California, the
Plaintiff, Gary Easley, on his own behalf. Plaintiff is secking monetary damages for deprivations

of his rights under the laws of the United States by the Defendant’s named within this complaint.

JURISDICTION
Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 2 of 11

Plaintiff brings this action to protect the rights and freedoms conferred within the United
States Constitution. Jurisdiction of this action is, in part, based upon federal question jurisdiction
pursuant to title 28 U.S.C. 1331, 1331(a) & 1343(a)(3) and the due process clause of art. IV of
the U.S. Const.. This Court has jurisdiction over Plaintiffs claims, infra, and venue is proper
pursuant to title 28 U.S.C. 1391. The complained of conduct occurred in the California 1-408

area code in Morgan Hill, Ca.

This action comes before this court pursuant to 42 U.S.C. § 1983 & 28 U.S.C. § 1367(a).

 

PLAINTIFF

A.) GARY EASLEY: - Plaintiff in the underlying action, A citizen & resident of the State of
California.

DEFENDANTS

B.) KATARINA PENA: - A Public Defender for the County of Santa Clara.

C.) AMY KIMPEL: - A public Defender for Santa Clara Co,

D.) RUBEN MUNOZ: - A privately retained Att.

E.} SANTA CLARA COUNTY PUBLIC DEFENDERS OFFICE.

i) SANTA CLARA SHERIFF DEPARTMENT OF CORRECTIONS.
G.) GREY HOUND BUS COMPANY.

HL) THE CALIFORNIA STATE JUDICIARY.

1) EDWARD LEE

J) JAQUELYN DUONG

K.) HELLEN WILLIAMS

(2)
THE FACTS
Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 3 of 11

1.) Upon information and belief, that at all times hereafter mentioned, the Defendant’s,
Morgan Hill & the County of Santa Clara were, and still are, municipalities duly organized and
existing under and by virtue of the laws of the State of California.

2.) Upon information and belief, that at all times hereafter mentioned, the City &
municipality, its agents, servants and employees, maintained and controlled the Santa Clara
county Sheriff Dept. & Morgan Hill Police Dept., including the Chief of Police, Internal affairs
Dept., and all officers thereof.

3.) Upon information and belief, that at all times hereafter mentioned, the People of the State
of California prosecuted the cases which were delivered to them, upon information by the above
named Sheriff Deputies & Municipality for the purpose to punish and penalize the Plaintiff for
the alleged violations of State penal law detailed within this complaint, and that each and all of
the alleged acts of the Defendant’s alleged herein were done by the Defendant's, their agents,
servants, and employees, as individuals under color and pretense of the statutes, ordinances,
regulations, customs and usages of the State of California, and county of Santa Clara, under
authority of their employment with full knowledge and approval of supervisors.

That the defendants were employed by the Santa Clara public defender office and did
conspire with Judges and law enforcement for the purposes of aiding and abeiting nefarious
members of law enforcement and the mob to achieve particular constitutional violations against
the plaintiff. Note: Any defendants not so named herein this complaint will, it is the intention of
the plaintiff, to locate the names of the defendants and submit an amended complaint with the
corrections and additions properly reflecting the named defendants.
contact with Plaintiffs body, using excessive and unreasonable force. This also constitutes an

aggravating factor to other claims.
Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 4 of 11

6.) The Defendant’s actions evidenced a callous disregard for, and deliberate indifference to,
Plaintiff’s constitutional nights.

7.) As a proximate result of the acts of the Defendant as alleged above, Plaintiff was
physically hurt & threatened and has suffered mental & emotional anguish & trauma. As a result,
plaintiff has suffered general damages, and was deprived of his rights under the 4 & 14%
Amendments.

COUNT V

VIOLATIONS OF 42 U.S.C. 1983
(MONELL V, DEPT. OF SOCIAL SERVS., 436 U.S. 658 (1978))

1.) Against the Supervisory Defendant’s: Sheriff Laurie Smith, Director of P.D. & Sheriff
Dept‘s, Ken Yeager (Board of Supervisor’s), Cummings, Sergeant Persiani, Deputies Cruz &
Stenderup, City of Morgan Hill, M-H.P.D. & S.C.S.D., the County of Santa Clara David Ray (all
defendants are sued individually and officially). The above named Defendant's are “persons”.
2.) Upon information and belief, the Supervisory Defendant’s and other officials in the
County of Santa Clara, having final policy making authority for the Santa Clara Co. and Morgan
Hill Police and Sheriff Departments had contemporaneous knowledge through the chain of
command that the officers of the M.H.P.D. & S.C.S.D., were conducting manipulative police
arrests that violated constitutional standards, concealing evidence of Plaintiff's innocence,
fabricating false evidence, making false police reports, and making false public statements
regarding the Plaintiff, and also following an illegally adopted code of procedure designed to
commit governmentally sanctioned religious persecution of the Plaintiff.

3.) It would have been plainly obvious to a reasonable policy maker that such conduct would

lead to deprivations of Plaintiffs constitutional rights.

4.) Upon information and belief, the Supervisory Defendant’s and other officials in the County
Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 5 of 11

of Santa Clara, nevertheless, agreed to, approved and ratified this unconstitutional conduct by the
County and its officials and their subordinates in the Police & Sheriff Departments.
5.) Asa direct and foreseeable consequence of these policy decisions, Plaintiff was deprived of
rights under the 4th and 14th Amendments to the U.S. Const, suffered economic loss,
inconvenience, physical & emotional trauma, loss of liberty, privacy, employment, Teputation,
enjoyment of life.

COUNT Vi

NEGLIGENT SUPERVISION, HIRING, TRAINING, DISCIPLINE
AND RETENTION

1.) Against all defendants.

At the time of the events alleged, each of the Supervisory Defendant’s, and other
Defendant’s named above, including the County of Santa Clara, owed Plaintiff a duty to use due
care in the hiring, training, supervision, discipline, and retention of the Santa Clara County
Police personnel.

3.) The Supervisory Defendant’s negligently supervised the Police personnel Defendant’s
and failed to provide proper training, and failed to outline proper procedure to them in various
respects relating to the appropriate conduct of criminal investigations, including by way of example:

a.) the appropriate chain of command in Jaw enforcement activities,

b.) the proper way to pre-plan an arrest prior to attempting its execution;

c.) the proper way to collect and store and report of evidence;

d.) investigatory procedures;

f.) proper protocol on why not to fabricate false evidence;

g.) proper anger management training, and training on how to refrain from violent
behavior while conducting law enforcement activities;

h.) training on why not to commit governmentally sanctioned religious persecution by
Case 5:21-cv-00893-NC Document 1 Filed 02/03/21 Page 6 of 11

following an illegal code of procedure;

i.) proper way to not tamper with crime scenes so as to ensure that justice may prevail.
4.) In committing the aforementioned acts or omissions, each supervisory Defendant
negligently breached said duty to use due care, which directly and proximately resulted in the
injuries and damages to Plaintiff as alleged herein.
5.)  Asadirect and foreseeable consequence of these acts, Plaintiff was deprived of rights
under the 6" 4th & 14th Amendments to the U.S. Const. & suffered economic loss, legal
expense, inconvenience, physical & emotional trauma, loss of liberty, privacy, employment,
reputation, & enjoyment of life.

COUNT VII
VIOLATIONS OF 42 U.S.C, 1983

1.) Against all previously mentioned named defendants. The above named Defendant’s are
“person’s” as that term is used within the meaning of section 42 U.S.C. 1983.
2.) Under color of state law, the above named Defendant’s conspired and entered into
express, and or, implied agreements, understandings, and meetings of the minds among
themselves for the purposes of depriving, either directly or indirectly, Plaintiff of his
Constitutional rights to target him for false arrest, fabricate false evidence, and illegally
orchestrate a pre-textual criminal prosecution and seizure, in bad faith, and by following an illegal
code of procedure to commence governmentally sanctioned religious persecution of the Plaintiff.
3.) That the Defendant’s did conspire together in one respect to web Plaintiff into the system
of the state, thereby weakening his general constitutional rights for future violations which were to
be conducted by cohorts and by following an illegal code of procedure for no other reason than
spiteful ill will.

4.) That because of the unlawful and illegal acts depicted commissioned by the Defendant’s,
Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 7 of 11

their agents, servants, and employees, and each of them acting under color of law, the Plaintiff
was deprived of his constitutional right to be informed of the true and actual nature and cause of
the accusations against him pursuant to the Sixth Amendment.
5.) The Defendant’s committed unlawful acts (as depicted within this complaimt) that
directly resulted in the religious persecution & uncouth, maleficent forms of torment, punishment
& degrading of the Plaintiff.
6.) The Defendant’s actions evidenced a callous disregard for, and deliberate indifference to,
Plaintiff’s constitutional rights. Defendant’s had a duty not to violate the Plaintiff.
7.) The above actions having been committed by Defendant’s were definitive acts not
authorized by the legal process employed.
8.) As a result of the Defendant’s actions, the Plaintiff was deprived of his rights under the
First, Fourth & Fourteenth Amendments to the United States Constitution.
9.) As a direct and foreseeable consequence of these deprivations, the Plaintiff has suffered
economic loss, legal expenses, physicai and emotional harm, inconvenience, spiritual
estrangement, loss of liberty, privacy, employment, enjoyment of life, deprivation of society, and
irreparable harm to his reputation.
COUNT Vi

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS 42 U.S.C. 1983
1.) Against all defendants Defendant’s are “person’s” as that term is used in the text of
section 42 U.S.C. 1983.
2.) Plaintiff hereby incorporates all information from all previously submitted counts.
3.) The Defendant’s, in committing the outrageous acts detailed within those previous

counts, did intentionally inflict upon the Plaintiff emotional distress, acting under color of law.
Case 5:21-cv-00893-NC Document 1 Filed 02/03/21 Page 8 of 11

4) Actions evidenced a callous disregard and deliberate indifference to Plaintiff's rights,
and were acts not tolerable in a civilized society and caused Plaintiff much emotional trauma.
5.) As a result of the Defendant’s conduct, the Plaintiff was deprived of his rights under the
Fourth and Fourteenth Amendments to the United States Constitution,
6.) As a direct and foreseeable consequence of these deprivations, Plaintiff has suffered
economic loss, physical and emotional harm, inconvenience, loss of liberty, privacy,
employment, enjoyment of life, and irreparable harm to his reputation. Plaintiff has incurred
expenses associated with defending against the unlawful criminal proceedings initiated and
sustained by the Defendant’s.

COUNT Ix
Against the California State Supreme Court & clerks office, Grey Hound bus station. Burger
King Company. On or about the date of January 29, the above named defendants did conspire
together to commit treason against the United States of america by causing to not be filed
information which was intended to place the government on notice of a suspected terrorist cell
which has situated itself within the government systems.

The Court knew of an impending dead line to rent appellant proceedings. The Court and
its clerks office took measures to situate agents on notice and on the look out of for any
attempted packages to be filed by the petitioner. On the date the Court received the package sent
by the plaintiff, it intercepted it, and took measures to prevent it from being filed. The group did

this to aid and abet the group ee for the terrorist attacks being committed against the

ite! Jeebad ee i PRP RR Ue
ng Deals ak at AE ct Re us Mate

The petitioner is victim to a tightly knit pyramid scheme uo placement of agents © SE nye

who are violating the plaintiffs rights on account of his race ethnicity and sex, and religious ppsroe

he
ain eh Bel
Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 9 of 11

beliefs.

Plaintiff does not know to what extent Grey Hound bus lines participated in this
conspiracy to violate the plaintiffs constitutional rights. However, the company may have
participated in the conspiracy to deprive plaintiff of his constitutional rights during a time where
he was attempting to seek aid from Hostile groups threatening with respect to these court cases.

The above incident was in violation of federal law anti-tampering with courier
correspondence and businesses. Action violated the Ist, 4th, 5th, 9th, 13th & 14th amendment to
the United States constitution.

All the above incidents were committed in ways designed to assist terrorists cells attempt
subjugate the plaintiff. All defendants named herein committed the above named acts for the
purposes of aiding and abetting in a Pyramid Ponzi Scheme which involves committing
violations against the petitioner to aid and support insurgent cells of a terrorist sect. The
violations were conducted in a way which would systematically prevent the plaintiff from

receiving any aid during a time the cell actively violated and attempted to subjugate the plaintiff.

 

 

 

NOTE TO COURT: PLAINTIFE PLANS ON FILING AN AMENDED COMPLAINT WHICH

INCLUDES SEVERAL OTHER DEFENDANTS AND CLAIMS... Plaintiff was exposed to
noxious chemicals, sound weapons, and irritant agents, from team believed to be affiliated to the
groups described herein and was impeded upon in his ability to best draft and complete this
motion because of aforementioned problem he is experiencing,

Jury trial demanded . Damages exceed $50,000, Punitive damages requested.

Petitioners home has been made uncomfortable in ways in the past where a swimming pool

amount of human feces was unloaded into the home, by a city, and it caused fill the entire house
Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 10 of 11

with one foot of human excrement. This occurred several years ago. Recently, car park outside
his and he believes a fan introduces an ecological mit cloud which fills his entire home with
hundred of thousands small mites and/or spores which make the ability to focus and prepare
litigation to seek aid difficult, Petitioner was recently hospitalized for an mcident which he
believes was to thwart and diminish his effective against preparing evidence of the conspiracy

against him.

CERTIFICATE OF SERVICE
Case 5:21-cv-00893-NC Document1 Filed 02/03/21 Page 11 of 11

I, Gary Easley, am the petitioner in this case. I am over the age of 18. [ hereby swear
under penalty of perjury that every contained herein is the truth to the best of my ability. On the
date listed below I caused to be filed a true copy of this complaint and cause for it to be filed via

US mail, postage prepaid to 280 No, 1st street US District Court clerks office.on the date listed

below...

 

 

 

DATE Gary Easley
